Citation Nr: 1503718	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-12 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The reopened issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1984 rating decision, the RO denied service connection for a low back disability; the Veteran did not appeal that decision or submit material evidence within the year following notification of that decision.

2.  Evidence associated with the claims file since the May 1984 denial relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The May 1984 RO decision, which denied the Veteran's claims of service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As reflected in the Veterans Claims Assistance Act notice letter dated April 2010, the Veteran's original claim of service connection for low back disability was denied by the RO in a May 1984 rating decision.  The Veteran did not file a notice of disagreement for the claim, nor was any material evidence received during the remainder of the appeal period.  The May 1984 rating decision is therefore, final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In April 2010, the Veteran submitted the instant request to reopen a claim of service connection for a low back disability.

The evidence associated with the claims file since the May 1984 rating action includes VA treatment records, a VA spine examination and more recent statements from the Veteran.  This evidence is "new" because it was not previously submitted to agency decision makers.

In an April 2010 statement, the Veteran provided more detailed information about the back injury he reports having sustained while in service.  He noted that he was a machinist mate and would constantly have to move heavy weights while performing his normal activities in service.  He noted chronic low back problems.  In his Notice of Disagreement dated October 2010, the Veteran reported limited range of motion since injuring his back in service.  

The Board finds that the statements by the Veteran regarding how the injury occurred and his symptoms relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim of service connection for a low back disability.  This is particularly so when the credibility of the statements is presumed for the purpose of the new and material evidence analysis.  See Justus, 3 Vet. App. at 513.  Having found that new and material evidence has been added to the record, the Veteran's claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.


ORDER

As new and material evidence has been received, the claim of service connection for a low back disability is reopened and, to this limited extent, the appeal is granted.
REMAND

As an initial matter, the Board notes that not all of the Veteran's service treatment records have been associated with his claims file.  VA has made reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  It is acknowledged that there is a heightened obligation for VA to assist the appellant in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).

The available service treatment records show that the Veteran complained of low back in June 1974.  It was noted that the Veteran hurt his back while bowling.  

The Veteran was afforded a VA examination in November 2010.  He reported lower back pain due to "unproper weight lifting" while in service.  He noted that the pain was intermittent with remission.  Flare-ups occurred for hours on a weekly basis.  He reported that theses flare-ups were severe.  Fatigue, stiffness, weakness, spasms and pain were also reported.  His gait was normal.  His forward flexion was to 60 degrees and his extension was to 20 degrees.  X-ray results showed multilevel degenerative disk disease and spondylotic changes.  

The examiner concluded that the Veteran's lower back pain due to the minor bowling pain he had in service was less likely as not caused by or a result of a service connected disability.  The examiner stated that the lower back pain experienced post bowling had resolved.  The examiner also noted that the lower back pain was due to the Veteran's age and occupation.

Once VA undertakes to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (citing Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007)); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

While the November 2010 VA examiner conducted an evaluation of the Veteran's physical condition at the time, the VA examiner did not provide an adequately reasoned opinion as to whether the Veteran's currently diagnosed low back pain was causally related to the Veteran's active service.  In addition, by stating that the Veteran was seen one time for back pain which was resolved, the examiner ignores the history of low back pain provided by the Veteran.  Thus, the VA medical opinion obtained is insufficient.  See 38 C.F.R. § 4.2 (2014) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

Next, a Report of General Information form reflects that the Veteran was receiving Social Security disability benefits.  The record does not show that an inquiry has been made regarding these benefits.  Under the law, VA must attempt to obtain Social Security Administration (SSA) records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) see also Golz v. Shinseki, 590 F. 3d 1317, 1323 (Fed. Cir. 2010). 

Ongoing medical records should also be obtained from the VA Community Based Outpatient Clinic (VAOPC) in Mt. Vernon, Missouri and the VA Medical Center (VAMC) in Fayetteville, Arkansas.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

In addition, obtain relevant ongoing VA treatment records from the Mt. Vernon VAOPC and the Fayetteville VAMC dating since February 2010.

2.  Schedule the Veteran for a VA spine examination by an appropriate professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current low back disability had its onset during, or was otherwise caused by the Veteran's active service, including due to carrying heavy equipment. 

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


